Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


     DERRICK CORKER,

            Plaintiff,

     vs.

     THE CITY OF NORTH MIAMI,
     a municipal corporation authorized to dobusiness
     under the laws of the State of Florida,

            Defendant,
                   ________________________________________________/

                            VERIFIED AMENDED COMPLAINT
                              AND DEMAND FOR JURY TRIAL

            Plaintiff, DERRICK CORKER ("CORKER"), files this Complaint and sues

     the Defendant, CITY OF NORTH MIAMI ("City"), for violations of Title VII of

     the Civil Rights Act of 1964, Title 42 United States Code Section 2000 et seq, based

     on race, ethnicity, and retaliation; and Violations of Title 42, United States Code,

     Section 1983 as well as the Due Process Clause of the 14th Amendment and the First

     Amendment to the United States Constitution and states as follows:




                                          JURISDICTION

      1. This Court has jurisdiction over the subject matter of this lawsuit under 28 U.S.C. §

           1337, Title VII of the Civil Rights Act of 1964, Title 42, United States Code, Section

           2000e-16 and Title 42 United States Code, Section 1983.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 2 of 9




                                CONDITIONS PRECEDENT

      2. All conditions precedent have been met, waived or otherwise excused. Plaintiff

         Corker filed a timely Complaint with the EEOC and received a Right to Sue Letter

         followed by the timely initiation of this lawsuit.

                                             VENUE

      3. Venue is proper in the United States District Court for the Southern District of

         Florida, in that the Plaintiff was employed by the City of North Miami, Florida,

         which is located in Miami-Dade County, Florida, and all of the acts of

         discrimination took place in this jurisdiction.

                                           PARTIES

      4. Corker, the Plaintiff, was an employee with the City of North Miami until July 19th,

         2020. The City is a duly Chartered Florida Municipal Corporation in the State of

         Florida, and at all times material was engaged in business in Miami-Dade County,

         Florida. At all times material, City was the employer of the Plaintiff within the

         meaning of Title VII of the Civil Rights Act of 1964.


                                  I.     INTRODUCTION

      5. Corker was a dedicated civil servant. The City belittled and ultimately terminated

         Corker because of his race and ethnicity. It also took away his property interest in

         his employment through procedures so woefully deficient as to constitute

         violations of his Due Process Rights and inflicted damages in retaliation for his

         truthful criticism of the City under the First Amendment.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 3 of 9




                                         THE FACTS

      6. Corker is an African-American who served as the City’s Parks Director in the City

         of North Miami from November, 2014 until he was illegally terminated on July 19th,

         2020.

      7. Corker reported misconduct, malfeasance, illegal conduct, and gross financial

         misspending in the following areas:

             a. Political interference and discrimination in the hiring of the City’s parks

                 department employees;

             b. Violations of Federal, State and Local Statues and Ordinances in the hiring,

                 supervision and retention of City employees;

             c. The submission of false information in connection with internal City

                 investigations;

             d. Violation of Federal, State and Local labor rules and regulations;

             e. Theft of taxpayer funds by City vendors and;

             f. Improper remuneration to City Officials in connection with the hiring of its

                 Parks Department employees;

      8. Among other things, as the City’s Parks Director, Corker was pressured to hire

         unqualified employees based on prohibited factors such as race and ethnicity and he

         objected to this.

      9. Corker filed written complaints about this malfeasance, misconduct, and

         mismanagement and also participated in investigations concerning such conduct both

         internally after reporting it management, and to the Miami-Dade Commission on
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 4 of 9




         Ethics.

      10. Both during their investigations and in public testimony and public statements,

         Corker was critical of the City and its officials for what he states was a retaliatory

         witch-hunt against him.

      11. Corker was frequently unable to take appropriate disciplinary action on others by

         directive from City public officials in violation of the City Charter, based on the race

         and ethnicity of the employee.

      12. Employee misconduct was diligently documented and found non-compliant in a

         number of situations that Corker was told not to act on because of their race and

         relationships with certain council members.

      13. For instance, on 10/21/2019, a Parks Specialist II for the City took money from a

         renter and allowed unauthorized usage of the parks and amenities. This should result

         in immediate termination, but Corker was told to issue a write-up in lieu of

         termination and issue a small leave of absence (administrative leave with pay).


                        II.    DISCRIMINATORY TREATMENT

      14. Corker was forced by the then Vice Mayor to employ five part time Haitian

         Americans that did not qualify for the positions hired.

      15. Corker was told that because the City was predominantly Haitian that the hiring and

         retention of Haitian Americans to keep the mayors and council politically happy with

         their constituents.

      16. In 2020, the City hired replaced certain high level African American employees with

         Haitian American employees, including the City Manager.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 5 of 9




      17. Corker was informed by City officials that there was a desire to replace Department

         Heads, including Parks Director with Haitian Americans.

      18. To effectuate this objective, Corker, an African American, was terminated with no

         due process and no explanation offered.

      19. While Corker was terminated, Haitian American employees were hired, promoted

         and retained who were not as qualified as Corker.

      20. While Corker was fired based on false allegations from which he was exonerated,

         Haitian employees and officials were immune from such discipline.

      21. When Corker complained about the double standard and the blatant race and ethnic

         based discrimination, he was subjected to harassment and false accusations.

      22. The City then took adverse action against him on July 19th, 2020, when the City fired

         him in retaliation for his protected behavior.

      23. Corker had a property interest in his employment based upon him being hired and

         employed under a Civil Service system.

      24. However, his property interest in his employment was taken away with no due

         process, or actually no process at all.

      25. Although the City had a Civil Service process, that process was flawed and, in any

         event, no process was followed with regard to Corker.

      26. Corker had his property interest in his employment and benefits taken away without

         any due process.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 6 of 9




                                   COUNT I
                  DISCRIMINAITON BASED ON RACE AND ETHNCIY
                           IN VIOLATION OF TITLE VII

      27. Plaintiff re-alleges paragraphs 1 through 26 as if fully set forth herein.

      28. Plaintiff is an African-American.

      29. He was terminated because of his race and ethnicity.

      30. As a direct and proximate result, Plaintiff has suffered permanent damages.

      WHEREFORE, Plaintiff demands judgment for damages against the City, including

   but not limited to compensatory damages, back pay and benefits, future pay and benefits,

   liquidated damages, punitive damages, prejudgment interest, and attorney's fees and costs,

   and other available relief as the Court deems just and proper.

                                    COUNT II
                      RETALIATION IN VIOLATION OF TITLE VII

      31. Plaintiff re-alleges paragraphs 1 through 26 above as if fully set forth herein;

      32. Plaintiff complained about the racial and ethnic discrimination of himself and other’s;

      33. As a direct and proximate result of her engaging in his protected activities and in

          direct retaliation for him engaging in his protected activities, the Plaintiff was

          subjected to adverse employment action in a tangible way, denial of employment

          opportunities, and deprivation of benefits and termination;

      34. As a direct and proximate result, Plaintiff has suffered permanent damages.

      WHEREFORE, Plaintiff demands judgment for damages against the CITY OF NORTH

   MIAMI, including but not limited to compensatory damages, back pay and benefits, future

   pay and benefits, liquidated damages, punitive damages, prejudgment interest, and attorney’s

   fees and costs, and other available relief as the Court deems just and proper.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 7 of 9




                                          COUNT III
                         (Violation of the First and 14th Amendment)
                                         (Section 1983)

      35. Plaintiff re-alleges paragraphs 1 through 26 as if fully set forth herein.

      36. The City, under color of law, punished the Plaintiff for exercising his First

          Amendment Rights

      37. The City violated the Plaintiff’s First Amendment Rights as a policy and practice of

          targeting whistleblowers and critics and the City adopted and enforced the decisions

          of the policy makers who punished Corker.

      38. The City retaliated against and harmed the Plaintiff because of the exercise of his

          First Amendment Rights.

      39. As a direct and proximate result of the violations of Plaintiff’s First and Fourteenth

          Amendment rights, Plaintiff has suffered mental and emotional pain and suffering,

          mental anguish, embarrassment, humiliation and other damages.

      WHEREFORE, Plaintiff demands judgment for compensatory and special damages,

   punitive damages, an award of reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and

   costs pursuant to 42 U.S.C. §§ 1920 and 1988, and all other relief the Court may deem just

   and proper.

                                       COUNT IV
                 (Deprivation of Property and Rights without Due Process)
                                      (Section 1983)

      40. Plaintiff re-alleges paragraphs 1 through 26 as if fully set forth herein.

      41. The City enforced a practice and custom of terminating employees without due

          process.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 8 of 9




      42. Corker had a property interest in his employment.

      43. The City knowingly adopted and enforced the deprivation of Corker’s deprivation of

          his property without due process.

      44. As a direct and proximate result of the aforementioned acts and omissions, Plaintiff’s

          Constitutional rights have been violated. By their acts and omissions, the City

          officials, acted under the color of state law to deprive Plaintiff of his Constitutional

          rights without due process in violation of 42 U.S.C. § 1983.

      45. As a direct and proximate cause of the violations of Plaintiff’s rights, Plaintiff has

          suffered severe mental and emotional pain and suffering, mental anguish,

          embarrassment, humiliation, and other damages.

          WHEREFORE, Plaintiff demands judgment for compensatory and special

   damages, punitive damages, an award of reasonable attorneys’ fees pursuant to 42 U.S.C. §

   1988 and costs pursuant to 42 U.S.C. §§ 1920 and 1988, and all other relief the Court may

   deem just and proper.
Case 1:21-cv-22533-JEM Document 1 Entered on FLSD Docket 07/15/2021 Page 9 of 9
